Case 7:20-cv-00069-NKM-JCH Document 13 Filed 05/14/20 Page 1 of 1 Pageid#: 54


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 DENARD DARNELL NEAL,                               Civil Action No. 7:20-cv-00069
     Plaintiff,
                                                    MEMORANDUM OPINION
 v.
                                                    By: Norman K. Moon
 LEU, et al,                                        Senior United States District Judge
       Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to Bivens v. Six

Unknown Names Agents offed. Bureau of Narcotics, 403 U.S. 388 (1971). By order entered

April 13, 2020, the court directed plaintiff to submit within 20 days from the date of the order a

statement of assets, an inmate account form, and a certified copy of plaintiffs trust fund account

statement for the six-month period immediately preceding the filing of the complaint, obtained

from the appropriate prison official of each prison at which plaintiff is or was confined during

that six-month period. Plaintiff was advised that a failure to comply would result in dismissal of

~his action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

                    14th
        ENTER: This _ _ day of May, 2020.


                                                 :71~.. r ~
                                                      -


                                               NORMANl"A.MOON
                                                         ....... . ..
                                               SENIOR UNITED STATES DISTRICTJUDGE
